Citation Nr: 1522953	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  14-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active military service in the Navy from June 1952 to June 1957 and in the Marine Corps from October 1961 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wilmington, Delaware.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  His DD 214 shows that his MOS at separation was field artillery battery man.  In a July 2014 statement submitted with his formal appeal, he asserted that he experienced extreme acoustic trauma while in the Navy on the bridge of the ship over anti-aircraft guns, and while serving in the Marine Corps when he worked as a gunner.  In his April 2012 notice of disagreement, he stated that the medical examiner at separation told him that he had hearing loss and should seek medical treatment.  The Veteran did not seek treatment at that time, but asserts that he has noticed a decline in his hearing acuity ever since separation.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram conducted at the Veteran's separation from service in June 1965 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Reports of medical examination dated in June 1952, June 1957, and September 1961 do not contain audiometric findings, but note that the Veteran's hearing was within normal limits.  At his separation examination in June 1965 his pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
15 (25)
15 (25)
20 (25)

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the audiometric findings at separation are just below those required for a finding of hearing loss for VA purposes, they do indicate some degree of hearing loss.  

The Veteran was provided a May 2014 VA examination.  Audiometric findings showed a hearing loss disability for VA purposes.  The VA examiner opined that it is less likely than not that the current hearing loss disability is related to service.  The rationale was that, "The separation audiogram on the final enlistment of 06/1965 exhibits bilaterally normal hearing.  There is also a significant history of civilian hazardous noise exposure."  The VA examiner did not discuss the Veteran's history, so it is not clear what, if any, civilian noise exposure he experienced. 

At the very least, the Board finds the evidence is in equipoise.  The May 2014 VA examiner did not link the Veteran's hearing loss to service, but the examiner did not convert the audiogram findings from ASA to ISO units and did not discuss the objective findings of hearing loss on the Veteran's separation examination.  The Veteran is competent to report when his hearing loss began, and his separation examination shows hearing loss.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. 
§ 5107 (West 2014).

This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


